Case 1:20-cv-22346-RNS Document 18 Entered on FLSD Docket 06/05/2020 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

  Barbara Stone, Robert Sarhan, and Lesa M. )
  Martino,                                    )
                                              )       Civil Action No.: 3:20-cv-01290-JMC
                           Plaintiffs,        )
                                              )        ORDER AND OPINION
                  v.                          )
                                              )
  Nelson Mullins Riley & Scarborough,         )
  LLP; James K. Lehman, William C.            )
  Hubbard, George B. Wolfe, Trey Gowdy, )
  David Wilkins, Mark F. Raymond, Carl        )
  Rosen, Douglas E. Starcher, and C. David )
  Brown, II, individually and in their        )
  capacities as shareholders and managing     )
  partners with Nelson Mullins Riley &        )
  Scarborough, LLP and Nelson Mullins         )
  Broad and Cassel LLP; Ronald Desantis,      )
  individually and in his capacity as         )
  Governor of the State of Florida; Ashley    )
  Moody, individually and in her capacity     )
  as Attorney General of the State of         )
  Florida; Alan Stone; William Elmore,        )
  individually and in his capacity as a       )
  Manager and Investment Advisor with         )
  Oppenheimer and Co.; Oppenheimer            )
  Holdings, Inc.; Oppenheimer & Co., Inc.; )
  Albert G. Lowenthal, individually and in    )
  his capacity as CEO and a Director of       )
  Oppenheimer Holdings, Inc.; Carol-Lisa      )
  Phillips, individually and in her capacity  )
  as a Judge in the Broward County Court;     )
  Milton Hirsch, individually and in his      )
  capacity as a Judge in the Dade County      )
  Court; and Jimmy Patronis, individually     )
  and in his capacity as Florida’s Chief      )
  Financial Officer; Shiva V. Hodges,         )
  individually and in her capacity as a       )
  Magistrate Judge in the U.S. District Court )
  of South Carolina,                          )
                                              )
                           Defendants.        )
  ___________________________________ )

                                                  1
Case 1:20-cv-22346-RNS Document 18 Entered on FLSD Docket 06/05/2020 Page 2 of 7



          This matter is before the court pursuant to Plaintiffs Barbara Stone, Robert Sarhan, and

  Lesa M. Martino’s (collectively “Plaintiffs”) pro se action alleging they have suffered harm due

  to an “organized racketeering enterprise.” (ECF No. 1.) Pursuant to 28 U.S.C. § 636(b)(1) and

  District of South Carolina Local Civil Rule 73.02, the matter was referred to the United States

  Magistrate Judge for pre-trial handling.1 On April 17, 2020, the Magistrate Judge issued a Report

  and Recommendation (“Report”) (ECF No. 8) recommending that Plaintiffs’ action be transferred

  to the Southern District of Florida because venue is not proper in the District of South Carolina.

  This court has conducted a de novo review of the issues in this case and concludes, for reasons set

  forth herein, the Magistrate Judge has properly applied the applicable law. Thus, this court

  ACCEPTS the Magistrate Judge’s Report and thereby TRANSFERS venue to the Southern

  District of Florida.

                         I.   FACTUAL AND PROCEDURAL BACKGROUND

          The court recites only the facts which are relevant to the analysis of Plaintiffs’ Objections.

          Plaintiffs, as Florida residents, allege in their action “an organized racketeering enterprise

  where probate court judges, attorneys, and guardians are ruling competent senior citizens

  incapacitated to strip them of their civil and human rights.” (ECF No. 1 at 4.) In turn, Plaintiffs

  claim to be victims of the crimes committed by these organized crime rackets taking place in state

  and federal courts “by lawless corrupt state and federal judges and attorneys in collusion with other

  state and federal government officials.” (Id. at 5.)

          The origins of this action began with individual litigation in Florida courts which centers




  1
    In their initial filings, Plaintiffs specifically objected to the matter being assigned to a Magistrate
  Judge. (See ECF No. 4.) However, in the District of South Carolina, “[a]ll pretrial proceedings
  involving litigation by individuals proceeding pro se” are automatically assigned to a Magistrate
  Judge pursuant to Local Civil Rule 73.02(B)(2) (D.S.C.).
                                                     2
Case 1:20-cv-22346-RNS Document 18 Entered on FLSD Docket 06/05/2020 Page 3 of 7



  around guardianship proceedings involving a parent of each Plaintiff. (Id. at 16–20.) Plaintiffs

  collectively assert their claims under the Racketeer Influenced and Corrupt Organization (“RICO”)

  Act, 18 U.S.C. §§ 1961–1968, as well as claims for “discrimination and retaliation in violation of

  Americans with Disability Act, 42 U.S.C. § 12101–12213, and “deprivation of rights under color

  of law.” (Id. at 60–62, 72–73.) Each Plaintiff seeks relief on individual grounds (id. at 52–81, 81–

  84, 85–88), as well as collective damages and relief, including investigation and arrest of

  Defendants. (See id. at 37, 71.)

         Four sets of Defendants are alleged by Plaintiffs to participate in this enterprise: (1) the

  law firm Nelson Mullins Riley & Scarborough, LLP (“NMRS”) and associated Florida-based firm

  Nelson Mullins Broad and Cassel (“NMBC”), as well as various managing partners and

  shareholders of NMRS and NMBC, all located in South Carolina and Florida; (2) the financial

  services company Oppenheimer Holding, Inc. (“Oppenheimer”), and related entities, as well as

  the CEO Albert G. Lowenthal, located in New York, and investment advisor William Elmore,

  located in Florida (“Oppenheimer Defendants”); (3) Florida officials: Governor Ronald Desantis

  (“Desantis”), Attorney General Ashley Moody (“Moody”), Chief Financial Officer Jimmy

  Patronis, as well as two Florida judges, Carol-Lisa Phillips and Milton Hirsch; and (4) Alan Stone,

  Plaintiff Stone’s brother, located in Florida and whom was involved in Stone’s previous litigation

  (collectively, “Defendants”). Plaintiffs Sarhan and Martino bring claims solely against Desantis

  and Moody, who are termed “Florida Public State Actor Defendants” in Plaintiffs’ Complaint. (Id.

  at 1–3.)

         The Magistrate Judge issued a Report on April 17, 2020, determining that venue was not

  appropriate in this District and recommended a transfer of venue to the Southern District of Florida.

  (ECF No. 8.) Plaintiffs filed a timely Objection to the Report on April 30, 2020, (ECF No. 10),



                                                   3
Case 1:20-cv-22346-RNS Document 18 Entered on FLSD Docket 06/05/2020 Page 4 of 7



  which alleged the Report to be void because Plaintiffs amended their Complaint to include

  Magistrate Judge Shiva V. Hodges as Defendant in their action, (ECF No. 11). In the Amended

  Complaint, filed on May 11, 2020, Plaintiffs requested a disqualification of “all judges in the

  United States District Court of South Carolina, as well as a transfer of venue to a district “wherein

  there are no judges with connections to any of the defendants; there are no judges who are members

  of the Florida bar; and which district judges do not fall within the appellate jurisdiction of the 4th

  Circuit.”2 (ECF No. 11 at 1.)

                                   II.     STANDARD OF REVIEW

         The court conducts a careful review of the record that the factual and procedural

  determination of the Magistrate Judge’s Report is accurate, and the court adopts this summary as

  its own. (ECF No. 8.)

         The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

  Civil Rule 73.02 for the District of South Carolina.         The Magistrate Judge makes only a

  recommendation to this court, which has no presumptive weight. The responsibility to make a

  final determination remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

  The court is charged with making a de novo determination of those portions of the Report to which

  specific objections are made. Diamond v. Colonial Life and Acc. Ins. Co., 416 F.3d 310, 315 (4th

  Cir. 2005).

         Because Plaintiffs are pro se litigants, the court is required to liberally construe their

  arguments. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). The court addresses those

  arguments that, under the mandated liberal construction, it has reasonably found to state a claim.



  2
    On May 11, 2020, and June 2, 2020, Plaintiffs filed separate “Motion[s] to Disqualify All Judges
  in the United States District Court of South Carolina and Transfer the Matter to Another United
  States District Court . . . .” (See ECF Nos. 14, 17.)
                                                    4
Case 1:20-cv-22346-RNS Document 18 Entered on FLSD Docket 06/05/2020 Page 5 of 7



  Barnett v. Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999).

          Moreover, even when the filing fee is paid, the court possesses the inherent authority to

  ensure that a plaintiff has standing, that federal jurisdiction exists, and that a case is not frivolous.

  Ross v. Baron, 493 F. App’x 405, 406 (4th Cir. 2012) (per curiam).

                                             III.    ANALYSIS

          While Plaintiffs do not address the substance of the Magistrate Judge’s Report in their filed

  Objection (ECF No. 10), they do address the issue of venue in their subsequent Amended

  Complaint (ECF No. 11). For this reason, the court will construe Plaintiffs’ Amended Complaint

  as an Objection per the liberal construction requirement afforded to pro se Plaintiffs. Gordon, 574

  F.2d at 1151.

          Because this suit arises from events occurring in Florida and Defendants are connected to

  Florida, venue is improper in this district.

          Venue in general—A civil action may be brought—

          (1) A judicial district in which any defendant resides, if all defendants are
              residents of the State in which the district is located;

          (2) A judicial district in which a substantial part of the events or omissions giving
              rise to the claim occurred, or a substantial part of property that is the subject
              of the action is situated; or

          (3) If there is no district in which an action may otherwise be brought as provided
              in this section, any judicial district in which any defendant is subject to the
              court’s person jurisdiction with respect to such action.

  28 U.S.C. § 1391(b).

          28 U.S.C. § 1404(a) provides that “[f]or the convenience of parties and witnesses, in the

  interest of justice, a district court may transfer any civil action to any other district or division

  where it might have been brought . . . .” Id. “Whether a case should be transferred to an alternative


                                                     5
Case 1:20-cv-22346-RNS Document 18 Entered on FLSD Docket 06/05/2020 Page 6 of 7



  venue rests within the sound discretion of the district court.” Sw. Equip., Inc. v. Stoner & Co.,

  Inc., C/A No. 6:10-1765-HMH, 2010 WL 4484012, at *2 (D.S.C. Nov. 1, 2010) (citing In re

  Ralston Purina Co., 726 F.2d 1002, 1005 (4th Cir. 1984)). A district court must “engage in an

  ‘individualized case-by-case consideration of convenience and fairness [ ]’” when considering a

  motion to transfer. Id. (quoting Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988)); see

  also Avant v. Travelers Ins. Co., 668 F. Supp. 509, 510 (D.S.C. 1987) (“Generally, the test of

  whether an action should be transferred to another jurisdiction is one of balancing convenience”).

  When undertaking this individualized analysis, courts weigh the following factors: (1) the ease of

  access to the sources of proof; (2) the convenience of the parties and witnesses; (3) the cost of

  obtaining the attendance of the witnesses; (4) the availability of compulsory process; (5) the

  possibility of a view [of the premises] by the jury; (6) the interest in having local controversies

  decided at home; and (7) the interest of justice. Id. (citing Landers v. Dawson Constr. Plant, Ltd.,

  Nos. 98-2709, 98-2763, 1999 WL 991419, at *2 (4th Cir. Nov. 2, 1999)).

         Plaintiffs have requested a venue which Defendants have no connection to (ECF No. 11),

  but their request runs contrary to the rationale for requiring personal jurisdiction. The purpose of

  personal jurisdiction is to afford Plaintiffs the optimal venue in which their case may be ultimately

  decided on its substantive merits. The Southern District of Florida is the most appropriate venue

  for the case at hand because the legal events from which this action arises occurred in Florida. The

  Southern District of Florida would most likely (1) have access to witnesses related to the events;

  (2) have access to relevant evidence; and (3) be equipped to apply Florida law to Plaintiff Stone’s

  claims for wrongful death, legal malpractice, fraud, and other state-law claims. Moreover, the

  Southern District of Florida would have personal jurisdiction over Defendants who are Florida

  residents, as well as the out-of-state residents pursuant to the RICO venue provision, 18 U.S.C. §



                                                   6
Case 1:20-cv-22346-RNS Document 18 Entered on FLSD Docket 06/05/2020 Page 7 of 7



  1965, and pendent personal jurisdiction: “When a federal statute provides for nationwide service

  of process, it becomes the statutory basis for personal jurisdiction.”      Koch v. Royal Wine

  Merchants, Ltd., 847 F. Supp. 2d 1370, 1374 (S.D. Fla. 2012) (quoting Republic of Panama v.

  BCCI Holdings (Luxembourg) S.A., 119 F.3d 935, 942 (11th Cir. 1997).

         While Plaintiffs have named Defendants who are alleged to be residents of South Carolina,

  there is no mention of these Defendants in Plaintiffs’ 96-page complaint. (ECF No. 1.) In addition,

  while the Complaint names NMRS and various Oppenheimer entities as Defendants located in

  South Carolina and New York, all references to these parties are in context of their connections to

  Florida. (Id.)

         Given Plaintiffs’ pro se status, transfer, rather than dismissal, is more appropriate when

  considering the ultimate goal of allowing cases to be decided on their substantive merits, as

  opposed to being decided on procedural grounds. See Goldlawr v. Heiman, 396 U.S. 463, 466–67

  (1962); Porter v. Groat, 840 F.2d 255, 258 (4th Cir. 1988).

                                        IV.     CONCLUSION

         Accordingly, the Magistrate Judge was correct in determining that the Southern District of

  Florida is the appropriate venue for this action. Based on the aforementioned reasons and a

  thorough review of the Report of the Magistrate Judge and the record in this case, the court

  ACCEPTS the Report of the Magistrate Judge, (ECF No. 8), and TRANSFERS venue to the

  Southern District of Florida. Plaintiffs’ objection and construed objection (ECF Nos. 10, 11) are

  OVERRULED.

         IT IS SO ORDERED.



                                                       United States District Judge
  June 5, 2020
  Columbia, South Carolina
                                                  7
